 



Exhibit 10.4
ESCROW AGREEMENT
     This ESCROW AGREEMENT (this “Agreement”) made as of April 25, 2008 by and
among Nastech Pharmaceutical Company Inc. (“Nastech Pharmaceutical” or the
“Issuer”) and Maxim Group LLC (the “Placement Agent”), whose addresses and other
information appear on the Information Sheet (as defined herein) attached to this
Agreement, and American Stock Transfer & Trust Company, 59 Maiden Lane, New
York, NY 10038 (the “Escrow Agent”).
W I T N E S E T H:
     WHEREAS, the Issuer proposes to sell a minimum of $7,000,000 and a maximum
of $10,000,000 of the Issuer’s common stock and warrants (the “Securities”) in a
private offering (the “Offering”) to accredited investors only.
     WHEREAS, the Issuer and the Placement Agent propose to establish an escrow
account (the “Escrow Account”), to which subscription monies which are received
by the Escrow Agent from the Placement Agent or the Issuer in connection with
such private offering are to be credited, and the Escrow Agent is willing to
establish the Escrow Account on the terms and subject to the conditions
hereinafter set forth;
     WHEREAS, the Escrow Agent has an agreement with JP Morgan (the “Bank”) to
establish a special bank account into which the subscription monies, which are
received by the Escrow Agent and credited to the Escrow Account, are to be
deposited;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree as follows:
     1. Information Sheet. Each capitalized term not otherwise defined in this
Agreement shall have the meaning set forth for such term on the information
sheet which is attached to this Agreement as Exhibit A and is incorporated by
reference herein and made a part hereof (the “Information Sheet”).
     2. Establishment of the Bank Account.
          2.1 The Escrow Agent shall establish a non-interest-bearing bank
account at the branch of the Bank selected by the Escrow Agent, and bearing the
designation set forth on the Information Sheet (heretofore defined as the “Bank
Account”). The purpose of the Bank Account is for (a) the deposit of all
subscription monies (checks or wire transfers) which are received from
prospective purchasers of the Securities and are delivered to the Escrow Agent,
(b) the holding of amounts of subscription monies which are collected through
the banking system, and (c) the disbursement of collected funds, all as
described herein.
          2.2 On or before the date of the initial deposit in the Bank Account
pursuant to this Agreement, the Placement Agent shall notify the Escrow Agent of
the date of the commencement of the Offering (the “Effective Date”), and the
Escrow Agent shall not be required to accept any amounts for credit to the
Escrow Account or for deposit in the Bank Account prior to its receipt of such
notification.
          2.3 The “Offering Period,” which shall be deemed to commence on the
Effective Date, shall consist of the number of calendar days or business days
set forth on the Information Sheet. The Offering Period shall be extended at the
mutual discretion of both the Company and the Placement Agent (an “Extension
Period”) only if the Escrow Agent shall have received notice thereof prior to,
or reasonable promptly after the expiration of the Offering Period. The Escrow
Agent shall enquire as to whether there has been an extension prior to releasing
any Escrow Funds. The Extension Period, which shall be deemed to commence on the
next calendar day following the expiration of the Offering Period, shall consist
of the number of calendar days or business days set forth on the Information
Sheet. The last day of the Offering Period, or the last day of the Extension
Period (if the Escrow Agent has received written notice thereof as herein above
provided), is referred to herein as the “Termination Date”. Except as provided
in Section 4.3 hereof, after the Termination Date, the Placement Agent shall not
deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective purchasers.

 



--------------------------------------------------------------------------------



 



     3. Deposits to the Bank Account.
          3.1 The Placement Agent shall promptly deliver to the Escrow Agent all
monies which it receives from prospective purchasers of the Securities, which
monies shall be in the form of checks, or wire transfers, provided, however,
that “Cashiers” checks and “Money Orders” must be in amounts greater than
$10,000; Cashiers checks or Money Orders in amounts less than $10,000 shall be
rejected by the Escrow Agent. Upon the Escrow Agent’s receipt of such monies,
same shall be credited to the Escrow Account. All checks delivered to the Escrow
Agent shall be made payable to “Nastech Pharmaceutical Escrow Account.” Any
check payable other than to the Escrow Agent as required hereby shall be
returned to the prospective purchaser, or if the Escrow Agent has insufficient
information to do so, then to the Placement Agent (together with any
subscription information or other documents delivered therewith) by noon of the
next business day following receipt of such check by the Escrow Agent, and such
check shall be deemed not to have been delivered to the Escrow Agent pursuant to
the terms of this Agreement.
          3.2 Promptly after receiving subscription monies as described in
Section 3.1, the Escrow Agent shall deposit the same into the Bank Account.
Amounts of monies so deposited are hereinafter referred to as “Escrow Amounts”.
The Escrow Agent shall cause the Bank to process all Escrow Amounts for
collection through the banking system.
          3.3 The Escrow Agent shall not be required to accept for credit to the
Escrow Account or for deposit into the Bank Account checks or wires that are not
accompanied by the appropriate subscription information.
          3.4 The Escrow Agent shall not be required to accept in the Escrow
Account any amounts representing payments by prospective purchasers, whether by
check or wire, except during the Escrow Agent’s regular business hours.
          3.5 Those Escrow Amounts which have been deposited in the Bank Account
and which have cleared the banking system and have been collected by the Escrow
Agent are herein referred to as the “Fund”.
          3.6 If the Offering is terminated before the Termination Date, the
Escrow Agent shall refund any portion of the Fund prior to disbursement of the
Fund in accordance with Article 4 hereof upon instructions in writing signed by
the Issuer and the Placement Agent.
          3.7 If prior to the disbursement of the Fund in accordance with
Section 4.2 below, the Escrow Agent has received notice from the Issuer that the
subscription of a purchaser has been rejected since such purchaser does not
qualify as an investor in the Offering, the Escrow Agent shall promptly refund
to such purchaser the amount of payment received from such purchaser which is
then held in the Fund or which thereafter clears the banking system, without
interest thereon or deduction therefrom, by drawing a check on the Bank Account
for the amount of such payment and transmitting it to the purchaser.
     4. Disbursement from the Bank Account.
          4.1 Subject to Section 4.3 below, if the Offering is terminated before
the Termination Date by the Issuer, the Escrow Agent shall, upon its receipt of
written instructions signed by both the Issuer and the Placement Agent, refund
to each prospective subscriber the aggregate amount of the payment from said
subscriber then held in the Fund or which thereafter clears the banking system,
without interest thereon or deduction therefrom.
          4.2 Subject to Section 4.3 below, if at any time up to the close of
regular banking hours on the Termination Date, the Escrow Agent has received
joint written instructions from the Issuer and the Placement Agent that all
conditions for release of funds and the issuance of Securities have been met for
closing, the Escrow Agent shall promptly disburse the Fund in accordance with
such instructions; the parties hereto acknowledge and agree that there may be
multiple closings of the Offering prior to the Termination Date.
          4.3 Upon disbursement of all amounts in the Fund pursuant to the terms
of this Article 4, the Escrow Agent shall be relieved of further obligations and
released from all liability under this Agreement with

 



--------------------------------------------------------------------------------



 



respect to the Escrow Account. It is expressly agreed and understood that in no
event shall the aggregate amount of payments made by the Escrow Agent exceed the
amount of the Fund.
     5. Rights, Duties and Responsibilities of Escrow Agent. It is understood
and agreed that the duties of the Escrow Agent are purely ministerial in nature,
and that:
          5.1 The Escrow Agent shall notify the Placement Agent, on a daily
basis, of the Escrow Amounts which have been deposited in the Bank Account and
of the amounts, constituting the Fund, which have cleared the banking system and
have been collected by the Escrow Agent.
          5.2 The Escrow Agent shall not be responsible for or be required to
enforce any of the terms or conditions of the subscription agreement or any
other agreement between the Placement Agent and the Issuer and any prospective
purchaser nor shall the Escrow Agent be responsible for the performance by the
Issuer of its obligations under this Agreement.
          5.3 The Escrow Agent shall not be required to accept from the
Placement Agent or the Issuer any subscription information pertaining to
prospective purchasers unless such subscription information is accompanied by
checks or wire transfers meeting the requirements of Section 3.1, nor shall the
Escrow Agent be required to keep records of any information with respect to
payments deposited by the Placement Agent or the Issuer except as to the amount
and date of such payments; however, the Escrow Agent shall notify the Placement
Agent or the Issuer within a reasonable time of any discrepancy between the
amount set forth in any subscription information and the amount delivered to the
Escrow Agent therewith. Such amount need not be accepted for deposit in the
Escrow Account until such discrepancy has been resolved.
          5.4 The Escrow Agent shall be under no duty or responsibility to
enforce collection of any check delivered to it hereunder. The Escrow Agent,
within a reasonable time, shall return to the Placement Agent any check received
which is dishonored, together with the subscription information, if any, which
accompanied such check.
          5.5 The Escrow Agent shall be entitled to rely upon the accuracy, act
in reliance upon the contents, and assume the genuineness of any notice,
instruction, certificate, signature, instrument or other document which is given
to the Escrow Agent pursuant to this Agreement without the necessity of the
Escrow Agent verifying the truth or accuracy thereof. The Escrow Agent shall not
be obligated to make any inquiry as to the authority, capacity, existence or
identity of any person purporting to give any such notice or instructions or to
execute any such certificate, instrument or other document.
          5.6 If the Escrow Agent is uncertain as to its duties or rights
hereunder or shall receive instructions with respect to the Bank Account, the
Escrow Amounts or the Fund which, in its sole determination, are in conflict
either with other instructions received by it or with any provision of this
Agreement, it shall be entitled to hold the Escrow Amounts, the Fund, or a
portion thereof, in the Bank Account pending the resolution of such uncertainty
to the Escrow Agent’s sole satisfaction, by final judgment of a court or courts
of competent jurisdiction or otherwise.
          5.7 The Escrow Agent shall not be liable for any action taken or
omitted hereunder, or for the misconduct of any employee, agent or attorney
appointed by it, except in the case of willful misconduct or gross negligence.
The Escrow Agent shall be entitled to consult with counsel of its own choosing
and shall not be liable for any action taken, suffered or omitted by it in
accordance with the advice of such counsel, except in the case of willful
misconduct or gross negligence on the part of Escrow Agent.
          5.8 The Escrow Agent shall have no responsibility at any time to
ascertain whether or not any security interest exists in the Escrow Amounts, the
Fund or any part thereof or to file any financing statement under the Uniform
Commercial Code with respect to the Fund or any part thereof.
     6. Amendment: Resignation. This Agreement may be altered or amended only
with the written consent of the Issuer, the Placement Agent and the Escrow
Agent. The Escrow Agent may resign for any reason

 



--------------------------------------------------------------------------------



 



upon five (5) business days’ written notice to the Issuer and the Placement
Agent. Should the Escrow Agent resign as herein provided, it shall not be
required to accept any deposit, make any disbursement or otherwise dispose of
the Escrow Amounts or the Fund, but its only duty shall be to hold the Escrow
Amounts until they clear the banking system and the Fund for a period of not
more than five (5) business days following the effective date of such
resignation, at which time (a) if a successor escrow agent shall have been
appointed and written notice thereof (including the name and address of such
successor escrow agent) shall have been given to the resigning Escrow Agent by
the Issuer or the Placement Agent and such successor escrow agent, then the
resigning Escrow Agent shall deliver over to the successor escrow agent the
Fund, less any portion thereof previously paid out in accordance with this
Agreement; or (b) if the resigning Escrow Agent shall not have received written
notice signed by the Issuer or the Placement Agent, and a successor escrow
agent, then the resigning Escrow Agent shall promptly refund the amount in the
Fund to each prospective purchaser, without interest thereon or deduction
therefrom, and the resigning Escrow Agent shall promptly notify the Issuer and
the Placement Agent in writing of its liquidation and distribution of the Fund;
whereupon, in either case, the Escrow Agent shall be relieved of all further
obligations and released from all liability under this Agreement.
     7. Representations and Warranties. The Issuer and the Placement Agent
hereby severally represent and warrant to the Escrow Agent that:
          7.1 No party other than the parties hereto and the prospective
purchasers have, or shall have, any lien, claim or security interest in the
Escrow Amounts or the Fund or any part thereof.
          7.2 No financing statement under the Uniform Commercial Code is on
file in any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Amounts or the Fund or any part thereof.
          7.3 The subscription information submitted with each deposit shall, at
the time of submission and at the time of the disbursement of the Fund, be
deemed a representation and warranty that such deposit represents a bona fide
payment by the purchaser described therein for the amount of Securities set
forth in such subscription information.
          7.4 All of the information contained in the Information Sheet is, as
of the date hereof, and will be, at the time of any disbursement of the Fund,
true and correct.
     8 Fees and Expenses. The Escrow Agent shall be entitled to the Escrow Agent
Fees set forth on the Information Sheet, payable by the Issuer as and when
stated therein. In addition, the Issuer agrees to reimburse the Escrow Agent for
any reasonable expenses incurred in connection with this Agreement, including,
but not limited to, reasonable counsel fees of one counsel. The Escrow Agent
confirms that no additional expenses shall be incurred absent extraordinary
conditions.
     9. Indemnification and Contribution.
          9.1 The Issuer and the Placement Agent (collectively referred to as
the “Indemnitors”) jointly and severally agree to indemnify the Escrow Agent and
its officers, directors, employees, agents and shareholders (collectively
referred to as the “Indemnitees”) against, and hold them harmless of and from,
any and all loss, liability, cost, damage and expense, including without
limitation, reasonable counsel fees, which the Indemnitees may suffer or incur
by reason of any action, claim or proceeding brought against the Indemnitees
arising out of or relating in any way to this Agreement or any transaction to
which this Agreement relates, unless such action, claim or proceeding is the
result of the willful misconduct or gross negligence of any of the Indemnitees.
          9.2 If the indemnification provided for in Section 9.1 is applicable,
but for any reason is held to be unavailable, the Indemnitors shall contribute
such amounts as are just and equitable to pay, or to reimburse the Indemnitees
for, the aggregate of any and all losses, liabilities, costs, damages and
expenses, including reasonable counsel fees, actually incurred by the
Indemnitees as a result of or in connection with, and any amount paid in
settlement of, any action, claim or proceeding arising out of or relating in any
way to any actions or omissions of the Indemnitors.

 



--------------------------------------------------------------------------------



 



          9.3 The provisions of this Section 9 shall survive any termination of
this Agreement, whether by disbursement of the Fund, resignation of the Escrow
Agent or otherwise.
     10. Governing Law and Assignment. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York and shall be
binding upon the parties hereto and their respective successors and assigns;
provided, however, that any assignment or transfer by any party of its rights
under this Agreement or with respect to the Escrow Amounts or the Fund shall be
void as against the Escrow Agent unless (a) written notice thereof shall be
given to the Escrow Agent; and (b) the Escrow Agent shall have consented in
writing to such assignment or transfer.
     11. Notices. All notices required to be given in connection with this
Agreement shall be sent by registered or certified mail, return receipt
requested, or by hand delivery with receipt acknowledged, or by the Express Mail
service offered by the United States Postal Service, or by overnight courier,
and addressed, if to the Issuer or the Placement Agent, at their respective
addresses set forth on the Information Sheet, and if to the Escrow Agent, at its
address set forth above.
     12. Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be determined to be invalid or
unenforceable, the remaining provisions of this Agreement or the application of
such provision to persons or circumstances other than those to which it is held
invalid or unenforceable shall not be affected thereby and shall be valid and
enforceable to the fullest extent permitted by law.
     13. Execution in Several Counterparts. This Agreement may be executed in
several counterparts or by separate instruments, and all of such counterparts
and instruments shall constitute one agreement, binding on all of the parties
hereto.
     14. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings (written or oral) of the
parties in connection therewith.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
day and year first above written.

            AMERICAN STOCK TRANSFER & TRUST COMPANY
      By:           Name:           Title:           NASTECH PHARMACEUTICAL
COMPANY INC.
      By:   /s/ Dr. Steven C. Quay       Name:    Dr. Steven C. Quay      
Title:    Chairman and Chief Executive Officer       MAXIM GROUP LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ESCROW AGREEMENT INFORMATION SHEET

1.   The Issuer

  Name:   Nastech Pharmaceutical Company Inc.     Address:   3830 Monte Villa
Parkway
Bothell, WA 98021

    State of incorporation of organization: Delaware

2.   The Placement Agent

  Name:   Maxim Group LLC     Address:   405 Lexington Avenue
New York, New York 10174

3.   The Securities
$7,000,000-$10,000,000 of the Issuer’s Common stocks and warrants (the
“Securities”) in a registered direct (the “Offering”) to accredited investors
only. There is 100% warrant coverage (the “Warrants”).   4.   Minimum Amounts
and Conditions Required for Disbursement of the Escrow Account
Aggregate dollar amount that must be collected before the Escrow Account may be
disbursed to the Issuer: $7,000,000.   5.   Plan of Distribution of the
Securities:
Initial Offering Period:     (04/20/2008 through 04/31/2008)
Extension Period, if any: (05/31/2008)   6.   Title of Escrow Account
“Nastech Pharmaceutical Escrow Account”   7.   Escrow Agent Fees and Charges
$2,500: payable at the first Closing.

 